DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 17/106355 filed on 5/23/2022.  Claims 1-17 and 19-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §101 Rejections
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant has argued that the claimed subject matter cannot reasonably be performed in the human mind so therefore the claimed invention is patent-eligible under §101. Examiner respectfully disagrees.
While Applicant is correct in reciting MPEP §2106.04(a)(2) in regards to mental processes, subsection III of the same recites: 
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’

In the present application, the claims are directed towards using historical data about vehicle incidents, overlaying a grid of cells onto a map, calculating respective crash values for each cell based on the historical data, and then analyzing a vehicle route that travels through the cells overlaid on the map to determine a risk score. 
A person of ordinary skill in the art could readily, using no more than pen and paper, draw out a map of the area of interest, overlay a grid on top of the map, and then use the historical data to calculate a risk score for each of the cells of the map. Then, after also plotting, using the pen and paper, potential routes through the area of interest, determine an appropriate route using the visualization on the map grid to then use for routing of the vehicle. 
Since the invention and the details about the historical data and data analysis are currently claimed at a high level of generality, they can still be interpreted to be an abstract idea of a mental process by way of its ability to be performed either in the mental realm or by using pen and paper. 
For at least the reasons above the §101 rejection has been maintained.

35 U.S.C. §102 & §103 Rejections
Applicant’s amendments and accompanying arguments, filed 5/23/22, have been fully considered and are persuasive.  The previous §102 and §103 rejections of claims 1-20 have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process of routing a vehicle through a particular path. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as an analytics module. Mere instructions to apply an exception using a generic hardware cannot provide an inventive concept.
Claims 1 and 15 recite an apparatus and method for determining an incident value and risk score for an associated area of an environment along which a vehicle is traveling, or planning to travel along.
	The applicant is broadly claiming the concept of recognizing and obtaining information regarding the incident occurring in the environment of the subject vehicle. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for calculating a risk score associated with the geographical location and time associated with the route of the subject vehicle. Thus, the claims are directed to an abstract idea of a mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of mere environment data collection. Thus, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.
	Claims 2-14, 16-17, and 19-20 recite an apparatus and method for further defining a mental process for further determining accident information relating to a specific location at a specific time and using such information transmit a risk score to determine the best path for a vehicle to travel along. These claims when given broadest reasonable interpretation are merely directed towards a mental process for data collection and transmitting, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2-14, 16-17, and 19-20 are directed to a judicial exception.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668